DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.
 
Status of Claims
	Claims 1-7, 10, 16, 18 and 21-22 were rejected in Office Action mailed on 02/08/2022.
	Applicant filed a response, amended claims 1-2 and 4, and cancelled claim 21.
	Claims 1-20, 22-23, 26-28 and 31-34 are currently pending in the application, of claims 8-9, 11-15, 17, 19-20, 23, 26-28, and 31-34 are withdrawn from consideration. Claims 24-25 and 29-30 were previously cancelled.
	Claims 1-7, 10, 16, 18 and 22 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-7, 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (U.S. Patent Application Publication 2005/0239917) and further in view of Yakovleva et al. (U.S. Patent Application Publication 2009/0035663).
Regarding claim 1,  Nelson teaches a printable lithium composition (i.e., lithium metal powder based inks) (P[0002]) comprising:
a) a lithium metal powder (P[0011]);
b) a polymer binder (i.e., binders) (P[0012]);
c) a rheology modifier (i.e. conductive material) (P[0014]); and 
d) a solvent (P[0013])
As to the specific percentage in a solution basis, Nelson teaches a solution containing the above components where proportions generally fall within the claimed range (P[0148]-[0150], [0178]) (see calculation below). As such, Nelson is interpreted as meeting the general conditions of the claimed composition in a solution base. 
From Example 1 (Lithium Metal Powder Ink) of Nelson (P[0178]):
Solution A
                
                    26.5
                    g
                     
                    b
                    i
                    n
                    d
                    e
                    r
                
            
                
                    
                        
                            
                                
                                    26.5
                                    g
                                
                                
                                    b
                                    i
                                    n
                                    d
                                    e
                                    r
                                
                            
                        
                        
                            
                                
                                    26.5
                                    g
                                
                                
                                    b
                                    i
                                    n
                                    d
                                    e
                                    r
                                
                            
                            +
                            
                                
                                    x
                                    g
                                
                                
                                    s
                                    o
                                    l
                                    v
                                    e
                                    n
                                    t
                                
                            
                        
                    
                    x
                    100
                    =
                    20
                     
                    w
                    e
                    i
                    g
                    h
                    t
                     
                    %
                
            
                
                    
                        
                            x
                            g
                        
                        
                            s
                            o
                            l
                            v
                            e
                            n
                            t
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            26.5
                                            g
                                        
                                        
                                            b
                                            i
                                            n
                                            d
                                            e
                                            r
                                        
                                    
                                
                                
                                    0.20
                                
                            
                        
                    
                    -
                    
                        
                            26.5
                            g
                        
                        
                            b
                            i
                            n
                            d
                            e
                            r
                        
                    
                
            
                
                    
                        
                            x
                            g
                        
                        
                            s
                            o
                            l
                            v
                            e
                            n
                            t
                        
                    
                    =
                    106
                    g
                
            
                
                    T
                    o
                    t
                    a
                    l
                     
                    g
                     
                    o
                    f
                     
                    s
                    o
                    l
                    u
                    t
                    i
                    o
                    n
                     
                    A
                    =
                    
                        
                            26.5
                            g
                        
                        
                            b
                            i
                            n
                            d
                            e
                            r
                        
                    
                    +
                    
                        
                            106
                            g
                        
                        
                            s
                            o
                            l
                            v
                            e
                            n
                            t
                        
                    
                    =
                    132.5
                    g
                
            
Solution B
                
                    
                        
                            17.8
                            g
                        
                        
                            R
                            M
                        
                    
                
            
                
                    
                        
                            
                                
                                    17.8
                                    g
                                
                                
                                    R
                                    M
                                
                            
                        
                        
                            
                                
                                    17.8
                                    g
                                
                                
                                    R
                                    M
                                
                            
                            +
                            
                                
                                    x
                                    g
                                
                                
                                    s
                                    o
                                    l
                                    v
                                    e
                                    n
                                    t
                                
                            
                        
                    
                    x
                    100
                    =
                    20
                     
                    w
                    e
                    i
                    g
                    h
                    t
                     
                    %
                
            
                
                    
                        
                            x
                            g
                        
                        
                            s
                            o
                            l
                            v
                            e
                            n
                            t
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            17.8
                                            g
                                        
                                        
                                            R
                                            M
                                        
                                    
                                
                                
                                    0.20
                                
                            
                        
                    
                    -
                    
                        
                            17.8
                            g
                        
                        
                            R
                            M
                        
                    
                
            
                
                    
                        
                            x
                            g
                        
                        
                            s
                            o
                            l
                            v
                            e
                            n
                            t
                        
                    
                    =
                    71.2
                    g
                
            
                
                    T
                    o
                    t
                    a
                    l
                     
                    g
                     
                    o
                    f
                     
                    s
                    o
                    l
                    u
                    t
                    i
                    o
                    n
                     
                    B
                    =
                    
                        
                            17.8
                            g
                        
                        
                            R
                            M
                        
                    
                    +
                    
                        
                            71.2
                            g
                        
                        
                            s
                            o
                            l
                            v
                            e
                            n
                            t
                        
                    
                    =
                    89
                    g
                
            
Equal mass of the two solutions: since Solution B is the limiting solution equal masses of the two solutions would be 89g of Solution A and 89g of Solution B.
Final Solution
                
                    
                        
                            178
                            g
                        
                        
                            s
                            o
                            l
                             
                            A
                            +
                            s
                            o
                            l
                             
                            B
                        
                    
                    +
                    
                        
                            37.9
                            g
                        
                        
                            l
                            i
                            t
                            h
                            i
                            u
                            m
                             
                            p
                            o
                            w
                            d
                            e
                            r
                        
                    
                    +
                    
                        
                            26.5
                            g
                        
                        
                            R
                            M
                        
                    
                    +
                    
                        
                            574
                            g
                        
                        
                            s
                            o
                            l
                            v
                            e
                            n
                            t
                        
                    
                    =
                    
                        
                            816.4
                            g
                        
                        
                            s
                            o
                            l
                        
                    
                
            
                
                    F
                    r
                    o
                    m
                     
                    
                        
                            178
                            g
                        
                        
                            s
                            o
                            l
                             
                            A
                            +
                            s
                            o
                            l
                             
                            B
                        
                    
                
            
                
                    S
                    o
                    l
                    u
                    t
                    i
                    o
                    n
                     
                    A
                    :
                     
                    
                        
                            
                                
                                    26.5
                                    g
                                
                                
                                    b
                                    i
                                    n
                                    d
                                    e
                                    r
                                
                            
                        
                        
                            
                                
                                    133
                                    g
                                
                                
                                    b
                                    i
                                    n
                                    d
                                    e
                                    r
                                    +
                                    s
                                    o
                                    l
                                    v
                                    e
                                    n
                                    t
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    x
                                    g
                                
                                
                                    b
                                    i
                                    n
                                    d
                                    e
                                    r
                                
                            
                        
                        
                            
                                
                                    89
                                    g
                                
                                
                                    b
                                    i
                                    n
                                    d
                                    e
                                    r
                                    +
                                    s
                                    o
                                    l
                                    v
                                    e
                                    n
                                    t
                                
                            
                        
                    
                
            
                
                    
                        
                            x
                            g
                        
                        
                            b
                            i
                            n
                            d
                            e
                            r
                        
                    
                    =
                    
                        
                            89
                            g
                        
                        
                            b
                            i
                            n
                            d
                            e
                            r
                            +
                            s
                            o
                            l
                            v
                            e
                            n
                            t
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            26.5
                                            g
                                        
                                        
                                            b
                                            i
                                            n
                                            d
                                            e
                                            r
                                        
                                    
                                
                                
                                    
                                        
                                            133
                                            g
                                        
                                        
                                            b
                                            i
                                            n
                                            d
                                            e
                                            r
                                            +
                                            s
                                            o
                                            l
                                            v
                                            e
                                            n
                                            t
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            17.7
                            g
                        
                        
                            b
                            i
                            n
                            d
                            e
                            r
                        
                    
                
            
                
                    
                        
                            89
                            g
                        
                        
                            b
                            i
                            n
                            d
                            e
                            r
                            +
                            s
                            o
                            l
                            v
                            e
                            n
                            t
                        
                    
                    -
                    
                        
                            17.7
                            g
                        
                        
                            b
                            i
                            n
                            d
                            e
                            r
                        
                    
                    =
                    
                        
                            71.3
                            g
                        
                        
                            s
                            o
                            l
                            v
                            e
                            n
                            t
                        
                    
                
            
                
                    l
                    i
                    t
                    h
                    i
                    u
                    m
                     
                    m
                    e
                    t
                    a
                    l
                     
                    p
                    o
                    w
                    d
                    e
                    r
                    =
                    
                        
                            
                                
                                    37.9
                                    g
                                
                                
                                    l
                                    i
                                    t
                                    h
                                    i
                                    u
                                    m
                                     
                                    m
                                    e
                                    t
                                    a
                                    l
                                     
                                    p
                                    o
                                    w
                                    d
                                    e
                                    r
                                
                            
                        
                        
                            
                                
                                    816.4
                                    g
                                
                                
                                    s
                                    o
                                    l
                                
                            
                        
                    
                    x
                    100
                    =
                    4.7
                    %
                
            
                
                    b
                    i
                    n
                    d
                    e
                    r
                    =
                     
                    
                        
                            
                                
                                    17.7
                                    g
                                
                                
                                    b
                                    i
                                    n
                                    d
                                    e
                                    r
                                
                            
                        
                        
                            
                                
                                    816.4
                                    g
                                
                                
                                    s
                                    o
                                    l
                                
                            
                        
                    
                    x
                    100
                    =
                    2.1
                    %
                
            
                
                    r
                    h
                    e
                    o
                    l
                    o
                    g
                    y
                     
                    m
                    o
                    d
                    i
                    f
                    i
                    e
                    r
                    =
                    
                        
                            
                                
                                    17.8
                                    g
                                
                                
                                    R
                                    M
                                
                            
                        
                        
                            
                                
                                    816.4
                                    g
                                
                                
                                    s
                                    o
                                    l
                                
                            
                        
                    
                    x
                    100
                    =
                    2.2
                    %
                    +
                    
                        
                            
                                
                                    
                                        
                                            26.5
                                            g
                                        
                                        
                                            R
                                            M
                                        
                                    
                                
                                
                                    
                                        
                                            816.4
                                            g
                                        
                                        
                                            s
                                            o
                                            l
                                        
                                    
                                
                            
                            x
                            100
                        
                    
                    =
                    5.4
                    %
                
            
                
                    s
                    o
                    l
                    v
                    e
                    n
                    t
                    =
                    
                        
                            
                                
                                    71.3
                                    g
                                
                                
                                    s
                                    o
                                    l
                                    v
                                    e
                                    n
                                    t
                                     
                                    i
                                    n
                                     
                                    s
                                    o
                                    l
                                     
                                    A
                                
                            
                            +
                            
                                
                                    71.2
                                    g
                                
                                
                                    s
                                    o
                                    l
                                    v
                                    e
                                    n
                                    t
                                     
                                    i
                                    n
                                     
                                    s
                                    o
                                    l
                                     
                                    B
                                
                            
                            +
                            
                                
                                    574
                                    g
                                
                                
                                    s
                                    o
                                    l
                                    v
                                    e
                                    n
                                    t
                                     
                                    i
                                    n
                                     
                                    f
                                    i
                                    n
                                    a
                                    l
                                     
                                    s
                                    o
                                    l
                                
                            
                        
                        
                            
                                
                                    8160.3
                                    g
                                
                                
                                    s
                                    o
                                    l
                                
                            
                        
                    
                    x
                    100
                    =
                    88
                    %
                
            
 	It is apparent, however, that the instantly claimed amount of 5-50% lithium metal powder and that taught by Nelson are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
                In light of the case law cited above and given that there is only a “slight” difference between the amount of 4.7% of lithium metal powder disclosed by Nelson and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of 5%, it therefore would have been obvious to one of ordinary skill in the art that the amount of 5% lithium powder disclosed in the present claims is but an obvious variant of the amounts disclosed in Nelson, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
	Nonetheless, Nelson teaches in different embodiments the use of lithium powders in an amount of 40-80 percent and further dissolved in an amount of 30-80 percent of a solvent (paragraph [0148]-[0150] which overlap the claimed range and is interpreted to being in a solution basis. Nelson teaches this particular formulation have screen printing applications. As such, it would be obvious to combine the different percentages in order to find a range that is optimum for a particular application (e.g., screen printing, electrode, etc.).
Nelson teaches GBL as a solvent (P[0013]) but does not explicitly articulate the specifics of the solvent being non-polar such as alkanes, toluene, ethylbenzene, cumene, xylene, sulfones, mineral oil, glymes, and isoparaffinic synthetic hydrocarbon solvents. However, Nelson further teaches is known in the preparation of lithium powders to use hydrocarbon oil which encompass a mineral oil (P[0005]). The simple substitution of one known element for another (i.e., one solvent for another) is likely to be obvious when predictable results are achieved (i.e., to prepare lithium compositions and lithium metal powder) (see MPEP 2143). Nonetheless, additional guidance is provided below.
Yakovleva, directed to a lithium metal powder composition (abstract), teaches a stabilized lithium metal powder applicable for rechargeable lithium batteries (paragraph [0002]). Further, Yakovleva teaches the composition having a polymer binder and a solvent such as GBL (which is know to have polar characteristics) (same as Nelson) or hexane, heptane, cyclohexane, toluene, xylene (which are know to have non-polar characteristics) (same as the claimed invention) (paragraph [0023]). 
Giving the teachings of Yakovleva in using a solvent with polar characteristics such as GBL or a solvent with non-polar characteristics such as hexane, heptane, cyclohexan, toluene, xylene, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a non-polar solvent such as hexane, heptane, cyclohexan, toluene, xylene as opposed to a polar solvent such as to GBL with a reasonable expectation of success as they are all compatible with lithium metal powders (paragraph [0023]), and the motivation to do so, as Yokovleva suggests, would be to provide sufficient volatility to promote drying when applied to a current collector for the battery (paragraph [0023]). In addition, it has been held in the court that the selection of a known material (i.e., GBL, hexane, heptane,…) based on its suitability for its intended use (i.e., compatible with lithium metal powders) is prima facie obvious (see MPEP 2144.07).
Regarding claim 2, Nelson teaches a stabilized lithium metal powder (P[0129]) (note: lithium metal powders for example in U.S. Pat. No. 5,776,369 are described as stabilized). 
Regarding claim 4, Nelson teaches the printable lithium composition as described above in claim 1. Further, Nelson teaches the composition having a viscosity of 500 cps to 50,000 cps (i.e., 0.5 Pa·s to 50 Pa·s – see calculations below).
                
                    1
                     
                    c
                    p
                    s
                    =
                    0.001
                    P
                    a
                    ∙
                    s
                
            
                
                    0.5
                    P
                    a
                    ∙
                    s
                    
                        
                            
                                
                                    1
                                    c
                                    p
                                    s
                                
                                
                                    0.001
                                    P
                                    a
                                    ∙
                                    s
                                
                            
                        
                    
                    =
                    500
                    c
                    p
                    s
                
            
It is noted that Nelson differ in the exact same viscosity as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the viscosity of Nelson overlap the instant claimed viscosity and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5, Nelson teaches the lithium printable composition as described above in claim 1. Given that the composition of Nelson is substantially identical to the composition and structure as used in the present invention, it would be expected for the composition to be chemically stable for up to six months at room temperature and against metallic lithium loss at temperatures up to about 60℃. 
Where the claimed and prior art products are identical or substantially identical in composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977). See MPEP 2112.01 (I).
Regarding claims 6-7, Nelson teaches the rheology modifier is a conductive material such as carbon nanotubes (P[0014]).
Regarding claim 10, Nelson teaches the lithium printable composition as described above in claim 1 to include the rheology modifier. Given that the composition and rheology modifier of Nelson is substantially identical to the composition and structure as used in the present invention, it would be expected for the rheology modifier to provide improved stability.
Where the claimed and prior art products are identical or substantially identical in composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977). See MPEP 2112.01 (I).
Regarding claim 22, Nelson teaches the composition as described above in claim 1 is utilized to produce a monolithic anode (i.e., printed anode foil) (P[0180]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (U.S. Patent Application Publication 2005/0239917) and further in view of Yakovleva et al. (U.S. Patent Application Publication 2009/0035663) as applied to claim 1 above, and further in view of Ohsawa et al. (U.S. Patent 5,162,178).
Regarding claim 3, Nelson teaches the printable lithium composition as described above in claim 1. Nelson does not explicitly articulate the specifics of the lithium metal powder being alloyed with a metal selected from the group consisting of aluminum, boron, germanium, silicon, indium, and magnesium.
Ohsawa, directed to a negative electrode (abstract), teaches a lithium metal powder comprising an alloy of 55% lithium and 45% aluminum for example (C4, L54-60; C6, L31-49) and use for fabricating an anode (i.e., negative electrode) (C4, L60-67). Ohsawa teaches the anode exhibit highly enhanced output and guarantees a long-life of a secondary battery in the case there the anode is incorporated into a secondary battery.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lithium composition of Nelson to include known lithium metal powder alloyed with aluminum (or silicon, boron, magnesium – C4, L54-60) in order to enhanced output and guarantees a long-life of a secondary battery where the composition is used to fabricate an anode. 
Claims 16 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (U.S. Patent Application Publication 2005/0239917) and further in view of Yakovleva et al. (U.S. Patent Application Publication 2009/0035663) as applied to claim 1 above, and further in view of Velazquez et al. (U.S. Patent 5,616,152).
Regarding claims 16 and 18, Nelson teaches the printable lithium composition as described above in claim 1. Nelson teaches the binder is thermoplastic (P[0012]) but does not teach the specifics of a saturated elastomer selected from the group consisting of ethylene propylene diene monomer rubber and ethylene-vinyl acetate.
	Velasquez, directed to method of fabricating electrodes (abstract), teaches well known polymeric binders such as elastomers including ethylene propylene diene monomers (EPDM) having a molecular weight of 1,000 to 5,000,000 are suitable for use fabrication of anodes (C6, L67-68; C7, L1-67; C8, L1-12).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Nelson to include an EPDM binder as they are well known for anodes fabrication and function to bind the active material in the anode. In addition, it has been held in the court that the selection of a known material based on its suitability for its intended use is prima facie obvious (see MPEP 2144.07). 

Response to Arguments
	Examiner the amendments to claims 1, 2 and 4 to correct informalities therefore, the previous objection is withdrawn. In addition, in response to the amendments to claim 1 regarding the solvent, the previous 112 rejections are withdrawn. 
Applicant argue that the solvent of Nelson is polar and it would not be obvious to combine the teachings of Yakovleva as such does not teach the claimed printable lithium formulation and is directed to wax coated SLMP. 
Examiner respectfully disagree. Nelson teaches the claimed composition and the only deficiency or difference is with respect to the claimed solvent. However, Yakovleva teaches GBL (which Nelson uses) or alkanes, toluene, ethylbenzene, cumene, xylene, sulfones, mineral oil, glymes, and isoparaffinic synthetic hydrocarbon solvents are compatible with lithium metal powders (see rejection of claim 1 above). Both, Nelson and Yakovleva teach lithium metal powder and the use of solvents. Therefore, one of ordinary skill in the art would appreciate that any of these solvents can readily be used for lithium metal powders for applicability in the formation of electrodes in batteries. Yakovleva was not brought to cure the deficiency of the printable composition already taught by Nelson, it was only incorporated as evidence that any of these solvents are known to be utilized and compatible with lithium metal powders for forming electrodes in batteries. In addition, as evidence by commonly owned U.S. Patent Application 2011/0135810 of Yakovleva, wax can be used as a binder to deposit the lithium metal powder in a substrate (paragraph [0017]) and such can be done using 3D printing methods (paragraph [0018]). Nelson uses lithium metal powder with a binder and also recognizes the use printing methods which can be easily obviated by Yakovleva. 
Applicant argue Nelson printable lithium composition of Nelson using GBL or a poplar solvent is not chemically stable against metallic lithium loss and is evidenced in the previously filed declaration. 
	Examiner respectfully disagree. The combination of references meet the claimed requirements with respect to the solvent therefore, it can be concluded that the same properties in terms if stability can be expected when considering non-polar solvents based on the teachings of Yakovleva. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yakovleva et al. (U.S. Patent Application Publication 2011/0135810). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723